Morton, C. J.
The offence of keeping intoxicating liquors with intent to sell the same unlawfully may extend over many successive days, and may properly be charged with a continuando. Commonwealth v. Chisholm, 103 Mass. 213. When a continuing offence is charged, the time alleged is material; it is descriptive *139of the offence, and fixes its identity; and the evidence generally must be confined to acts done within the time specified, and the defendant can be convicted only for such acts. Commonwealth v. Briggs, 11 Met. 573. Commonwealth v. Elwell, 1 Gray, 463. Commonwealth v. Dunster, 145 Mass. 101.
In the case at bar the offence is charged with a continuando, and the Superior Court erred in admitting proof of acts of the defendant at times not specified in the complaint, and in ruling that he might be convicted if he kept intoxicating liquors witb intent to sell the same at any time within two years before the making of the complaint. Exceptions sustained.